                                                                              rn
                                                                           FilX
                                                                    U3 P^Sit^CTCnCui
                                                                      CXAriHAH DiV.
                IN THE UNITED STATES DISTRICT COURT TOR^          u I ■ '^Q
                       THE SOUTHERN DISTRICT OF GEOROi^ii^^n 1 1 PH 03
                                SAVANNAH DIVISION

                                                                  :l£RK-
LAKISHA MITCHELL,                                                        suToBTof BA.

     Plaintiff,

V.                                                      CASE NO. CV417-188


SAVANNAH AIRPORT COMMISSION,

     Defendant.




                                       ORDER


     Before      the     Court        is     Defendant's       Motion       for    Summary

Judgment.      (Doc.    33.)    For        the    following    reasons.      Defendant's

motion    is    GRANTED.        As     a     result,        Plaintiff's      claims      are

DISMISSED. The Clerk of Court is DIRECTED to close this case.

                                       BACKGROUND


     This      case    arises    from       the    alleged     failure      of    Defendant

Savannah Airport Commission ("SAC") to promote Plaintiff Lakisha

Mitchell due to her race and gender in violation of Title VII

and 42 U.S.C. § 1981. (Doc. 1.) Plaintiff is an African American

female who began her employment with SAC as a customer service

agent    in    October     of    2007.       (Doc.     15    at    2.)     Prior    to   her

employment      with     SAC,        Plaintiff's       work       experience       included

working in retail, as a childcare provider, and as a leasing

agent. (Doc. 35, Ex. 1. at 15-17.) Plaintiff had also obtained a

high school diploma. (Id. at 12.) Eventually, Plaintiff began
